By the court.
By consent this case was heard with the case of Wells v. Commonwealth, and is controlled by the decision therein.
It is contended that upon a correct interpretation of section 3799 of Va. Code, 1904, the employer, Wells, is liable for the forfeiture prescribed for a violation of the section and not the employee, Puckett.
We are of opinion that the statute is not susceptible of that *845construction, but that any person who violates its provisions is amenable to the forfeiture imposed. But, for the reasons set forth in the opinion handed down at the present term in the former case, the judgment of the circuit court in this case must be reversed and the warrant quashed.